Citation Nr: 9932266	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for 
osteoarthritis of the left knee with chondromalacia.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in May 1994 and September 
1996, in which the Wichita, Kansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for hypertension 
and entitlement to an increased rating for osteoarthritis of 
the left knee, and granted the veteran's claim of entitlement 
to service connection for PTSD, assigning a noncompensable 
rating thereto.  The veteran objected to the assigned rating 
and subsequently perfected appeals of these decisions.  A 
hearing on this claim was held in Wichita, Kansas, on June 8, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a March 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

At his June 1999 hearing, the veteran claimed that his 
January 1998 motor vehicle accident was caused by a 
flashback.  The Board interprets this assertion as an 
informal claim of entitlement to service connection for the 
residuals of the MVA secondary to his service-connected PTSD.  
This issue has not been developed by the RO and is referred 
to the RO for appropriate disposition.

The veteran's claim of entitlement to an increased rating for 
osteoarthritis of the left knee will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's hypertension to his period of active service.

2.  There is no evidence of record that the veteran was 
diagnosed with hypertension in service or within one year of 
discharge.

3.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
PTSD has been developed.

4.  The veteran's PTSD is manifested by nightmares, marked 
startle response, hypervigilance, difficulty with authority 
figures, isolation from friends and family, avoidance of 
people, irritability, night sweats, intrusive thoughts, 
flashbacks, some auditory and visual hallucinations and a 
Global Assessment Functioning (GAF) score of 35 at his last 
exam, with a recent high of 60.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.126, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hypertension.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran does not 
allege an injury incurred during combat.  Therefore, this 
provision does not apply to him.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Additionally, certain chronic diseases, to include 
hypertension, will be presumed to have incurred during 
service if they become manifest to a degree of 10 percent or 
more within one year of the date of discharge.  See 38 C.F.R. 
§§ 3.07(a); 3.309(a) (1999).  The Diagnostic Code for 
evaluation of hypertension was revised as of January 12, 
1998.  Prior to this date, a 10 percent rating was warranted 
for diastolic pressure predominantly of 100 or more, or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  The regulations after January 12, 1998, 
assert that a 10 percent rating is appropriate when the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic pressure predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
left ankle condition is not well grounded.  
Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

The veteran contends that he was informed in service that he 
had high blood pressure readings, which were confirmed within 
one year of discharge.  He further testified at a June 1999 
hearing before a member of the Board, that he was seen by a 
civilian doctor eight months after discharge at the Geary 
County Medical Arts Building, but that he was not told he had 
hypertension, but that his blood pressure was high.  He also 
testified that in service when they took his blood pressure 
the reading would be elevated and they would not write it 
down, but let him sit for several minutes and take it again, 
recording the second number only, and that in service his 
blood pressure went up and down.  Finally, he testified that 
he is currently on medication for his blood pressure but that 
he did not begin taking medication until the late 1980's, 
around 1989 or so.

Service medical records reveal the following blood pressure 
readings for the veteran:

January 1971		126/80 sitting
May 1972		120/80
December 1974	110/64
March 1975		130/90
June 1975		140/80
June 1975		180/90
July 1975		128/82
July 1975		138/80
July 1975		134/86
August 1975		118/78
August 1975		128/84
May 1977		150/110 sitting (discharge 
exam)
May 1977		132/84 recumbent

The only blood pressure readings of record for the one year 
period after the veteran's discharge were reported in a 
November 1977 VA examination report in connection with other 
disabilities.  These readings were 132/78 sitting, 136/84, 
recumbent, and 130/84 standing.

For the period from the November 1977 VA examination report 
to 1990, there are no medical records of treatment for 
hypertension in the claims file.  The initial records for 
treatment of a heart disorder and hypertension are from a 
private physician and cover the period from 1990 to 1994.  
These records do not address the etiology of the veteran's 
hypertension.  VA outpatient treatment records beginning in 
June 1995 to 1997 do not discuss the onset of the disorder or 
its etiology.  A June 1994 VA hypertension examination report 
notes that the veteran is on medication for hypertension, 
with readings of 134/76 sitting, 120/70 recumbent, and 
120/70, standing.  The examiner's assessment was that the 
veteran had a history of hypertension controlled by 
medication.

The evidence of record fails to establish that the veteran 
was diagnosed with hypertension either in service or within 
one year of discharge.  While he had elevated blood pressure 
readings during this time period, they were inconsistent and 
none of the treating medical persons identified the 
fluctuating readings as hypertension at that time.  In fact, 
the initial diagnosis of hypertension does not occur for many 
years after the veteran's discharge.

Additionally, the record contains no competent evidence of a 
relationship between the veteran's currently diagnosed and 
treated hypertension and his elevated blood pressure readings 
in service.  To the extent that the veteran is attempting to 
either diagnose his condition in service or establish a 
relationship between his current diagnosis and his reading in 
service through his testimony and statements he is not 
competent to do so.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board further notes that the evidence of record does not 
meet the criteria for entitlement to presumptive service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (1999), as 
there is no diagnosis of hypertension within a year of 
discharge.  Moreover, the medical evidence of the veteran's 
blood pressure within a year of discharge does not satisfy 
the criteria for a compensable rating.  The evidence does not 
show a predominant diastolic pressure of 100 or more, in fact 
the only diastolic reading over 100 occurs in May 1977 at his 
discharge examination.  Additionally, he does not have 
predominant systolic readings over 160, nor was he taking 
medication for high blood pressure at this time.  

Accordingly, given the foregoing, the Board finds that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for hypertension, and his 
claim therefor is denied.

2.  Entitlement to a rating greater than 10 percent for PTSD.

The appellant's contentions regarding the increase in 
severity of his PTSD constitutes a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claims. 
38 U.S.C.A. § 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for the veteran's PTSD.  However, he 
was not prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decision in August 1996 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Thus, he was not harmed by the RO's 
characterization of the issue.  See Fenderson v. West, 12 
Vet. App. 119.  

In a September 1996 decision, the RO initially granted the 
veteran entitlement to service connection for his PTSD, 
assigning a noncompensable rating, effective June 14, 1996, 
the date of his claim.  In a July 1998 decision, the RO 
granted the veteran an increased rating to 10 percent, with 
an effective date back to the veteran's original date of 
claim, June 14, 1996.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1999) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, as revised, effective November 7, 
1996, which requires application of Diagnostic Code 9440.  As 
noted, the regulations governing the evaluation of 
psychiatric disorders were revised effective November 7, 
1996, because the veteran's claim was filed in June 1996, 
prior to the revision, he is entitled to evaluation under the 
regulations, old or new, which offer him the most favorable 
outcome for the period after the effective date of the 
amended regulations.  See 38 U.S.C. § 1155; Rhodan v. West, 
12 Vet. App. 55, 57 (1998); DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board must consider the regulations 
in effect after November 7, 1996, as well as the former 
regulations and determine which is more favorable to the 
veteran for this period.  

Under the revised regulations, a 10 percent rating requires 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication; a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 50 percent 
rating is warranted when the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships; and a 100 percent rating is warranted for 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform the activities of daily 
living (including maintenance of personal hygiene), 
disorientation of time or place, memory loss for names of 
close relatives, his or her own occupation, or his or her own 
name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (1999). 

Pursuant to the regulations in effect prior to November 7, 
1996, a 10 percent rating is warranted for less than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment; a 30 percent rating requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and psychoneurotic 
symptoms resulting in reduction in initiative, flexibility, 
efficiency and reliability levels so as to produce definite 
industrial impairment; a 50 percent evaluation warrants a 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; a 70 percent 
evaluation requires a severe impairment of the claimant's 
ability to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment n the ability 
to obtain or retain employment; and a 100 percent rating is 
warranted for claimants whose attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, who has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior, 
or who is demonstrably unable to obtain or retain employment.  

The veteran testified at a June 1999 hearing before a member 
of the Board that he requires medication for sleeping and 
attends regular psychotherapy sessions.  He also stated that 
he had not worked since his January 1998 MVA.  Prior to that 
time he worked nights so as to avoid other people and that 
currently at home he sleeps in the basement and only sees his 
wife in the morning when she leaves for work and in the 
evening when she returns.  He spends his days either in his 
basement or sitting on the lawn.  He asserted that he was 
very irritable, anxious, and jumpy and has night sweats from 
nightmares 4-5 times a week.  He also reported having 
intrusive thoughts, and flashbacks particularly when he was 
driving because in Vietnam he was a truck driver, and that 
was when he was most likely to have a problem.  He also 
testified that he did not have any friends or socialize.  

In a July 1996 PTSD examination report, the veteran was 
reportedly working as a forklift driver to be laid off in 
September when his company closed down.  He had worked at 
this job for twenty years.  He  reported nightmares, 
irritability, temper outbursts, intrusive thoughts, 
detachment from others, exaggerated startle response and a 
restricted range of affect.  The veteran also stated that he 
had auditory hallucinations of someone walking behind him or 
people talking in a foreign language, but they are not there; 
he also reported visual hallucinations of seeing persons in 
shadows, and olfactory hallucinations of marijuana, 
Vietnamese cooking, diesel fuel, and gunpowder burning.  He 
also had tactile hallucinations of something touching him, 
like a bug.  He reported having homicidal ideations only once 
when a supervisor made him angry, and having suicidal 
ideations when depressed bout killing himself in a motor 
vehicle accident (MVA).

On objective examination his thought processes were coherent 
and goal directed, his immediate recall was mildly impaired 
and his recent and remote recall and concentration were 
impaired.  He had no insight, a sad affect and no evidence of 
delusions.  He was assigned a GAF of 55.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994).  A GAF of 55 is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR any moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."

Outpatient treatment records from the VA medical facility 
from February 1996 to April 1996, show complaints of 
nightmares, flashbacks, coming close to hitting people at 
work, awakening at night to perform security checks on his 
house, and scanning the treeline while driving because he 
thinks he might be attacked.  He also reported that he uses 
his job to escape the memories.  The veteran also noted that 
he had auditory hallucinations of Asian voices and gunfire, 
visual hallucinations of Asians, olfactory hallucinations of 
marijuana, and gustatory hallucinations of copper and a fish 
sauce taste.  Objective findings included notation of social 
isolation and alienation, a thought disorder with paranoid 
features, suspiciousness, paranoia, suicidal and homicidal 
ideations when angry, impaired memory, markedly impaired 
recent recall, and a GAF of 55. 

In April 1998 the veteran had another VA examination.  He 
reported at this time that he had worked as a forklift 
operator until January 1998 when he had a severe MVA injuring 
his right ankle, and both knees.  He complained of 
flashbacks, combat related nightmares, severe insomnia, 
marked startle response, and difficulty with authority and 
others, having attacked a co-worker who yelled at him.  He 
also reported that he had MVAs in August 1997 and January 
1998 because of flashbacks.  The examiner noted that the 
veteran was alert, well-oriented, hyperalert, with no memory 
impairment, organized thinking and goal directed, with intact 
judgment.  The examiner did indicate that the veteran had 
increased audio and visual hallucinations.  

The examiner assigned a current GAF score of 35 with a GAF of 
60 as the highest in the past year.  A GAF of 35 indicates 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A 60 indicates 
functioning at the same level as a 55 described above.

Based on the evidence the Board finds that the veteran's 
symptoms most nearly approximate a 70 percent evaluation, 
even for the period before the veteran stopped working.  An 
examination of the record shows that the veteran used his 
employment to escape from his memories of Vietnam, but only 
functioned successfully there upon isolating himself from his 
co-workers on night shift.  In fact, this was not completely 
adequate as he got into fights with co-workers anyway.  
Additionally, the examiners all note that the veteran has 
consistently suffered from audio, visual and olfactory 
hallucinations which interfere with his functionality and 
that at home and while not working he engages in such 
behavior as cruising the perimeter of his home, avoids 
interaction with his family, has difficulty sleeping, and is 
irritable.  The examiners have additionally almost 
universally noted that the veteran has an exaggerated startle 
response and is hyperalert and often suspicious with a memory 
impairment and concentration deficit that comes and goes.  
Examiners have also documented the veteran's suicidal and 
homicidal ideations.  While the veteran has reportedly been 
fully oriented, with intact judgment and organized thinking, 
and has had a GAF score as high as 55-60, indicating a 
moderate impairment, the Board finds that these factors do 
not outweigh the overall picture of the veteran's disability 
which indicates that he has severe deficiencies in social 
interaction and effective personal relationships and only 
maintained a job because he was able to isolate himself at 
work.  Given these factors, and his recent GAF of 35, which 
indicated a major impairment in work and family 
relationships, the Board finds that the evidence of record 
more nearly approximates a 70 percent rating under either the 
new or the revised regulations, back to the date of his 
claim.  Accordingly, consideration of staged rating is not 
required.

Although the veteran presents severe symptoms impairing his 
ability to function successfully in social and occupational 
situations, the Board does not find that his impairment is so 
severe that he is utterly incapable of working.  In fact, his 
ability to function in his job for over 20 years despite the 
difficulty in doing so bears this out.  Additionally, the 
Board notes that none of the medical evidence indicates that 
the veteran is unable to work due to his PTSD.  His 
employment ceased after his January 1998 MVA.  On a social 
level, although the veteran's social relationships are 
impaired, he has been married for many years, and maintains 
some level of interaction with his wife and kids.  Moreover, 
the medical evidence and his testimony at his hearing 
indicate that he is not incoherent or unable to think in an 
organized fashion.  Nor does he have consistent memory 
impairment.  Therefore, the Board finds that a 100 percent 
evaluation is not appropriate under the regulations, old or 
revised.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  In his June 1999 hearing testimony the veteran 
asserted that his January 1998 MVA was caused because he had 
a flashback while driving, thus attributing it to his 
service-connected PTSD.  Essentially, this testimony 
establishes an informal claim of entitlement to service 
connection for the residuals injuries from this MVA secondary 
to his PTSD.  Based on the evidence in the record, it seems 
that the RO has not had an opportunity to act upon the claim.  
The Board refers the issue to the RO to take appropriate 
action with respect to this claim, as the Board does not have 
jurisdiction over this claim.  The veteran is to be informed 
of any determination by the RO in a separate letter that 
includes notification of appellate rights.  If there is any 
intent to appeal an action, there is an obligation to file a 
notice of disagreement and a substantive appeal after the 
issuance of the statement of the case.

The Board further notes that the report of the July 1997 VA 
examination, held in response to the Board's March 1997 
remand, is inadequate.  Initially, the examination report 
contains answers without reference to the questions being 
answered, thus leaving the Board with no basis for 
understanding the answers.  Additionally, the examiner merely 
opined that because there was no flare-up at the time of the 
examination, no functional assessment could be made.  The 
functional impairment outside of flare-ups is also relevant 
for proper evaluation of the veteran's knee and should be 
considered.  

While the report notes the range of motion in the veteran's 
knees, it does not indicate passive or active motion, the 
normal ranges of motion, the degree to which the veteran's 
reported pain impacted his ability to move his knees, his 
functional ability or whether the knees were stable, weak, or 
easily fatigued.  Hence, it is unclear to what extent, if 
any, pain has restricted the veteran's motion or the 
functional ability of the knees.  

However, the Board notes that evaluation of the current 
severity of the veteran's left knee has been complicated by 
the January 1998 MVA in which the veteran further injured his 
left knee.  Presently, there is no medical opinion in the 
claims file addressing whether any additional impairment 
since January 1998 is due to the natural progression of his 
service-connected injury, or the intervening MVA.  Therefore, 
in order to properly assess the damage to the knee during the 
MVA, copies of the medical records surrounding this incident 
should be obtained and provided to the examiner so that, if 
possible, an opinion can be rendered regarding whether any 
increase in disability is due to the MVA or not.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  The 
RO should specifically request that the 
veteran identify those physicians and 
facilities that treated him in connection 
with his January 1998 motor vehicle 
accident (MVA) and should attempt to 
obtain copies of these treatment records 
from all identified providers.  If 
authorization is necessary to obtain any 
private records, the RO should request 
that the veteran provide such 
authorization.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Topeka, 
Kansas, from April 1997, the date of the 
last such request by the VA.
3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his left knee.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's left knee disability should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
left knee.  The examiner should also be 
asked to note the normal ranges of motion 
of the left knee.  Additionally, the 
examiner should be requested to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  
Finally, after examination of the medical 
records in the claims file, the examiner 
should express an opinion, to the extent 
possible, as to what, if any, of the 
veteran's current disability is 
attributable to his service-connected 
left knee disability, and what is 
attributable to his January 1998 motor 
vehicle accident.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







